Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 1 of 24
         Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 2 of 24



proceed as to the individual Section 1981                  distributing client accounts based on team
race discrimination claims brought by                      membership. (Id. ¶ 37.) Team members
Plaintiffs Frazier, Abraham, Adepoju-Grace,                also inherit accounts from Morgan Stanley
and Clark, against which Defendants do not                 employees on their teams who retire. (Id. ¶
move.                                                      38.)
                I. BACKGROUND                                  The Third Amended Complaint alleges
                                                           that Morgan Stanley teams are “highly
                    A. Facts 1                             segregated by race, and African American
                                                           FAs are almost entirely excluded from
    Morgan Stanley is a global financial                   favorable teams and pools and the resources
services firm that employs over 16,000                     and opportunities they provide.” (Id. ¶ 36.)
“Financial Advisors” (“FAs”) nationwide. 2                 This is in part because of “racial stereotypes
(TAC ¶ 7.)        Generally speaking, FAs                  and discrimination” that result in African
provide wealth management services to                      American FAs not being “selected or
individual and institutional clients.     As               permitted to join teams and pools as equal
relevant here, FAs obtain clients in a number              partners.”     (Id.)  Each of the named
of ways, including through membership in a                 Plaintiffs alleges that he or she suffered
team or partnership of FAs, through the                    from the racially discriminatory effects of
redistribution of accounts that occurs when                these policies as well as from intentionally
an FA leaves the firm, and through Morgan                  discriminatory treatment.
Stanley’s other distribution policies. (TAC
¶ 33.) Under Morgan Stanley’s teaming and                      Plaintiff Kathy Frazier is an African
pooling policies, FAs are permitted to form                American female who worked in Morgan
teams with other FAs of their own choosing                 Stanley’s Honolulu, Hawaii office from
and combine their client accounts, subject to              2007 until November 2013. (Id. ¶ 43.)
management approval. (Id. ¶ 36.) FAs also                  Frazier alleges that she was excluded from
receive additional resources and business                  business opportunities on the basis of her
opportunities as a result of belonging to                  race and sex, that lucrative accounts were
teams.        (Id.)      Morgan Stanley’s                  routinely “steered” to male, non-African
redistribution policies further benefit those              American FAs, and that Morgan Stanley
FAs who are members of teams by                            management provided false and pretextual
                                                           reasons for accounts being assigned to non-
1
  The following facts are taken from the Third
                                                           African American FAs. (Id. ¶ 46.) At some
Amended Complaint (“TAC”). (Doc. No. 60.) The              point, Frazier was told that her low
Court also considers the arguments raised in               performance ranking precluded her from
Defendants’ memorandum of law in support of their          receiving account distributions, but she later
motions (Doc. No. 78 (“Mem.”)), Plaintiffs’                learned that she was consistently ranked in
opposition (Doc. No. 81 (“Opp’n”)), and Defendants’
reply (Doc. No. 82 (“Reply”)), as well as the
                                                           the top tier of FAs.         (Id.)    Frazier
accompanying declarations and exhibits.                    complained about her exclusion from
2
                                                           favorable account distributions and asked to
  The Third Amended Complaint refers to a number
of job titles under the umbrella of FA, including          see reports documenting the account
“tenured FAs as well as FA trainees, . . . Financial       distributions and her ranking, but her
Advisor Associates, Registered Financial Advisor           requests were denied. (Id. ¶ 47.) Frazier
Trainees, Wealth Advisory Associates, Private              alleges that she was subjected to hostility
Banking Advisory Associates, and Resident Financial        and continued exclusion in retaliation for her
Advisors,” as well as “‘producing’ managers.” (TAC
¶ 1 n.1.)                                                  complaints of discrimination, and that other

                                                       2
        Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 3 of 24



FAs “poached” clients from her book of               2012. (Id. ¶ 73.) He alleges that, despite
business in violation of Morgan Stanley              actively seeking out teaming opportunities,
policy. (Id. ¶ 49.) Frazier alleges that she         no white FAs would team with him and that
had no choice but to resign in November of           the only pooling relationships available to
2013. (Id. ¶ 50.)                                    him       were      “unfavorable,   one-way
                                                     relationships” that required Coleman to
    Plaintiff Yared Abraham is an African            share his commissions and accounts without
American male who also worked in the                 reciprocation. (Id. ¶ 77.) Coleman also
Honolulu, Hawaii office from 2008 until              alleges that Morgan Stanley prohibited him
October 2013. (Id. ¶ 52.) Abraham alleges            from posting his National Football League
that he was excluded from teaming                    Players’ Association financial advisor
opportunities, and that when he tried to form        certification on Morgan Stanley’s website,
a team with a white man whom he                      even though Morgan Stanley allowed other
mentored, his managers undermined the                FAs to post the same certification, and later
relationship. (Id. ¶ 55.) Abraham alleges            conditioned his posting of the certification
that a banker in his office referred to him          on a promise to share any resulting business
using racially offensive names, that he was          with a white FA who lacked the
excluded from diversity events, and that             certification. (Id. ¶ 80.)
although he was well-qualified to assume a
management position, he was passed over in               Plaintiff Jeanna Pryor is an African
favor of another white male FA. (Id. ¶¶ 57–          American female who worked in the firm’s
59.)                                                 Washington, D.C. and La Plata, Maryland
                                                     offices from 2013 until January 2016. (Id. ¶
    Plaintiff O. Emmanuel Adepoju-Grace is           82.) Pryor alleges that she was excluded not
an African American male who worked in               only from teaming opportunities and
Morgan Stanley’s Delaware offices from               account transfers, but also from the use of
2012 until September 2013. (Id. ¶ 61.)               sales assistants called Client Service
Adepoju-Grace alleges that he was excluded           Associates. (Id. ¶¶ 85–86.) Pryor also
from account distributions and teaming               alleges that two white FAs poached an
opportunities, and was denied basic training         account from her, and that when she
and mentoring that his white colleagues              complained, Morgan Stanley did nothing
received before he was terminated in 2013.           about it. (Id. ¶ 87.) At some point, Pryor
(Id. ¶¶ 65–66.)                                      requested, and Morgan Stanley approved, a
                                                     transfer from the Washington, D.C. office to
    Plaintiff Andrew Clark is an African
                                                     the La Plata office, where she alleges that
American male who started working in
                                                     the discrimination continued and she was
Morgan Stanley’s Washington, D.C. office
                                                     falsely accused of being dishonest and lazy
in 2013. (Id. ¶ 68.) Clark alleges that he
                                                     based on stereotypes and discriminatory
was denied account transfers and
                                                     views towards African Americans. (Id. ¶
distributions, even after he sought out
                                                     88.) Pryor further alleges that, when she
opportunities to team with more senior FAs.
                                                     was transferred, her client accounts were
(Id. ¶¶ 70–71.) Clark alleges that he was left
                                                     erroneously transferred to another, non-
with no choice but to resign from Morgan
                                                     African American FA for “almost one
Stanley in May 2015. (Id. ¶ 72.)
                                                     month.” (Id. ¶ 89.)
   Plaintiff Kwesi Coleman is an African
                                                       Plaintiff Aisha Rada is an African
American male who has worked in Morgan
                                                     American female who worked in Morgan
Stanley’s Denver, Colorado office since late
                                                 3
        Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 4 of 24



Stanley’s Pittsburgh, Pennsylvania office                 On February 22, 2016 and February 29,
from October 2014 until November 2015.                2016, consistent with the Court’s Individual
(Id. ¶ 92.) Despite seeking out teaming               Rules and Practices, the parties submitted
opportunities, Rada was only able to team             pre-motion letters regarding Defendants’
with one senior FA, a white male who made             contemplated motion to dismiss and to strike
overtly sexual comments to Rada, was                  portions of the second amended complaint.
unwilling to share his book of business, and          (Doc. Nos. 45, 48.)
proposed a one-way partnership whereby he
would take 33% of her commissions. (Id. ¶                 After a pre-motion conference to discuss
96.) Rada also heard other FAs make sexist            Defendants’ contemplated motions (see
and disparaging remarks about her,                    Doc. No. 58), Plaintiffs filed the Third
including that she was lazy. (Id. ¶ 98.)              Amended Complaint, which added all of the
Rada alleges that at some point, her manager          named Plaintiffs in this action other than
told another FA that he could use the                 Frazier, on May 6, 2016 (Doc. No. 60). The
manager’s office to have a sexual                     Third Amended Complaint raises four
relationship with Rada. (Id.) Rada was                counts.      Count I, which concerns all
given the option to resign or be terminated,          Plaintiffs and is also brought on behalf of a
and she chose to resign in November 2015.             putative class, alleges that Defendants
(Id. ¶ 99.)                                           discriminated on the basis of race in
                                                      violation of 42 U.S.C. § 1981. (TAC ¶¶
           B. Procedural History                      108–12.)      Count II, which relates to
                                                      Plaintiffs Frazier and Clark and is again
    Frazier commenced this action by filing           brought on behalf of a putative class, alleges
a class action complaint on September 30,             that Defendants violated Title VII by
2015 in the Northern District of California.          discriminating on the basis of race. (Id.
(Doc. No. 1.) Frazier filed an amended                ¶¶ 113–21.) Count III, which aims to
complaint on October 2, 2015. (Doc. No.               redress injuries suffered by Plaintiff Frazier,
4.) On October 30, 2015, Frazier filed a              alleges that Defendants engaged in gender
motion asking Judge Thelton E. Henderson              discrimination that violated Title VII. (Id.
to consider this case as related to Jaffe v.          ¶¶ 122–26.)      Finally, Count IV, which
Morgan Stanley & Co. – a 2006 class action            concerns Plaintiffs Frazier and Coleman,
filed in the Northern District of California          alleges that Defendants engaged in improper
involving similar allegations that resulted in        retaliation in violation of 42 U.S.C. § 1981.
a settlement and consent decree in 2008,              (Id. ¶¶ 127–29.)
including significant injunctive relief. N.D.
Cal. Case No. 3:06-cv-3903 (TEH), Doc.                    Defendants filed the instant motion on
No. 249 (N.D. Cal. 2008). Judge Henderson             June 20, 2016. (Doc. No. 65.) Specifically,
denied that request on November 5, 2015               Defendants seek to compel arbitration of
(Doc. No. 14), and on November 16, 2015,              Coleman, Pryor, and Rada’s individual
Frazier filed a motion to transfer this case to       claims (and to prevent them from acting as
the Southern District of New York, which              class representatives), dismiss Plaintiffs’
was granted on January 29, 2016 (Doc. Nos.            class claims, and dismiss many of Plaintiffs’
18, 33). In the meantime, Frazier filed a             individual claims. 3 (See Mem. at 13–25.)
second amended complaint on December 23,
2015. (Doc. No. 28.) The case was                     3
                                                        Specifically, Defendants move to dismiss Frazier’s
assigned to my docket on February 8, 2016.            Title VII claims and Section 1981 retaliation theory
                                                      and Clark’s Title VII Claims. Defendants do not
                                                      seek to dismiss the Section 1981 race discrimination
                                                  4
         Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 5 of 24



On August 30, 2016, Plaintiffs filed a letter                 8.1 Any controversy or claim arising
motion to stay this case pending the Second                   out of or relating to (i) your
Circuit’s consideration of Patterson v.                       employment         by    [Defendants]
Raymours Furniture Co., No. 15-2820 (Doc.                     (excluding statutory employment
No. 71), which Defendants did not oppose                      claims and other claims covered by
(see Doc. No. 72).           Accordingly, on                  Paragraph [8.2] below), or (ii) this
September 2, 2016, the Court granted the                      Agreement and any Addendum (or
motion to stay and dismissed Defendants’                      its breach), will be settled by
motion without prejudice to renewal within                    arbitration before the Financial
thirty days of the Second Circuit’s decision                  Industry      Regulatory     Authority
in Patterson. (Doc. No. 73.) That same                        (“FINRA”) in accordance with its
day, the Second Circuit issued a summary                      rules . . . . Except as otherwise
order affirming the district court’s judgment,                expressly agreed, any dispute as to
and the Patterson plaintiffs filed a petition                 the arbitrability of a particular issue
to the Supreme Court for a writ of                            or claim pursuant to this arbitration
certiorari. (See Doc. No. 74.) Plaintiffs                     provision [is] to be resolved in
requested that the stay be continued pending                  arbitration. . . .
the Patterson plaintiffs’ petition for
                                                              8.2 Notwithstanding the arbitration
certiorari, which the Court denied. 4 (Doc.
                                                              requirements of paragraph [8.1]
No. 76.) Defendants then renewed their                        above, you agree that certain other
motion, which was fully briefed on                            claims (including, but not limited to,
December 5, 2016. (Doc. No. 82.) After the                    statutory discrimination and other
motion was briefed, the parties exchanged                     statutory employment claims) may
several rounds of letter briefs regarding                     be submitted to the Firm’s
supplemental authority; the last filing, a                    Alternative    Dispute     Resolution
letter from Plaintiffs, was submitted on                      Program, “Convenient Access to
October 25, 2018. (Doc. Nos. 90–103.)                         Resolution      for      Employees”
  II. DEFENDANTS’ MOTION TO COMPEL                            (“CARE”), or to the applicable
ARBITRATION OF THE CLAIMS OF COLEMAN,                         administrative agency or court of
           PRYOR, AND RADA                                    law.
                                                           (Doc. No. 81-1 at 18, 30–31.) Rada’s
    Coleman, Pryor, and Rada all signed                    employment agreement, which she signed
employment agreements with Morgan                          on June 4, 2014, contained a different
Stanley that contained arbitration provisions.             arbitration clause, which provided:
Coleman       and    Pryor’s     employment
agreements, which they signed on December                     8.1 You agree to arbitrate any
13, 2012 and July 15, 2013, respectively,                     dispute, claim or controversy that
contained      the    following      language                 may arise between you and Morgan
concerning arbitration:                                       Stanley or any person that is required
                                                              to be arbitrated: (i) under the rules,
claims brought by Frazier, Abraham, Adepojou-                 constitutions, or by-laws (as may be
Grace, and Clark.                                             amended from time-to-time) of any
4
 The Patterson petition for certiorari was dismissed
                                                              self-regulatory organization with
on May 9, 2018. See Patterson v. Raymours                     which you are or may become
Furniture Co., Inc. 138 S. Ct. 1975, 1975 (2018)              registered, including, but not limited
(Mem.).                                                       to, the Financial Industry Regulatory
                                                       5
        Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 6 of 24



   Authority (“FINRA”), or (ii)                        resolved through final and binding
   pursuant to any arbitration agreement               arbitration on a non-class, non-
   to which you are a party. . . . Except              collective and non-representative
   as otherwise expressly agreed, any                  action basis as more fully described
   dispute as to the arbitrability of a                in the Arbitration Agreement and
   particular issue or claim pursuant to               CARE Guidebook.
   this arbitration provision must be
   resolved in arbitration.                         (Id. ¶ 6; Doc Nos. 80-2, 80-3, & 80-4.)
                                                    Links to an arbitration agreement (the
(Id. at 42–43.)      All three employees’           “Arbitration Agreement”) and the CARE
contracts contained a clause stating that           Guidebook were also provided in the body
“[t]his writing constitutes the entire              of the email. The email explained that, by
agreement of the parties with respect to the        continuing their employment at Morgan
subject matter recited in this Agreement.           Stanley, Coleman, Pryor, and Rada accepted
This agreement may be amended only by a             and agreed to be bound by the terms of the
writing signed” by both parties. (Id. at 19,        Arbitration Agreement unless, by October 2,
31, 43.) All three contracts also contained a       2015, they completed, signed, and submitted
choice of law provision stipulating that they       an opt-out form, a link to which was
will be “governed, construed and enforced”          provided in the email. (Doc. No. 80 ¶ 6.)
under New York law. (Id. at 19, 31, 43.)
                                                        Paragraph 1 of the Arbitration
    Beginning in May 2015, Morgan Stanley           Agreement stated that the parties “agree that
introduced an expansion of its CARE                 any Covered Claims . . . will be resolved by
Arbitration Program that purported to make          final and binding arbitration” as set forth in
arbitration mandatory for all covered claims.       the Arbitration Agreement and in the CARE
(See Doc. No. 80 ¶ 4.) According to a               Guidebook, that the Arbitration Agreement
declaration from Jessica Krentzman, the             “makes arbitration the required and
Regional Head of Employee Relations in              exclusive forum for the resolution of all
Morgan Stanley’s Human Resources                    Covered Claims,” and that “you and Morgan
Department, information about the expanded          Stanley are giving up your and its right to a
program was “sent in waves,” and a                  jury trial in any forum.” (Doc. No. 80-5 ¶
summary of the new CARE Arbitration                 1.)     Paragraph 4 of the Arbitration
Program, links to an updated CARE                   Agreement states, in bold, capitalized letters,
Guidebook, and a sample arbitration
agreement were maintained on the firm’s                TO THE MAXIMUM EXTENT
intranet human resources site for employees            PERMITTED BY APPLICABLE
to review. (Id.) On September 2, 2015,                 LAW, YOU AND MORGAN
Morgan Stanley sent an email to Coleman,               STANLEY AGREE THAT NO
Pryor, and Rada, with the subject line                 COVERED CLAIMS MAY BE
“Expansion of CARE Arbitration Program,”               INITIATED,    MAINTAINED,
which provided that:                                   HEARD OR DETERMINED ON A
                                                       CLASS ACTION . . . BASIS
   [e]ffective    October    2,     2015,              EITHER IN COURT OR IN
   arbitration    under    the    CARE                 ARBITRATION, AND THAT YOU
   Arbitration     Program     will    be              ARE NOT ENTITLED TO SERVE
   mandatory for all employees in the                  OR PARTICIPATE AS A CLASS,
   U.S., and all covered claims between                COLLECTIVE             OR
   the Firm and employees will be
                                                6
         Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 7 of 24



    REPRESENTATIVE               ACTION               arbitrate under ordinary principles of
    MEMBER . . . .                                    contract law. See, e.g., Ross v. Am. Express
                                                      Co., 478 F.3d 96, 99 (2d Cir. 2007) (citing
(Id. ¶ 4.)                                            Thomson-CSF, S.A. v. Am. Arbitration
                                                      Ass’n, 64 F.3d 773, 779 (2d Cir. 1995)).
    In deciding whether claims are subject to
                                                      Whether the parties agreed to arbitrate a
arbitration, courts consider “(1) whether the
                                                      certain matter is governed by state-law
parties have entered into a valid agreement
                                                      principles regarding contract formation.
to arbitrate, and, if so, (2) whether the
                                                      First Options of Chicago, Inc. v. Kaplan,
dispute at issue comes within the scope of
                                                      514 U.S. 938, 944 (1995); Mehler v.
the arbitration agreement.” In re Am.
                                                      Terminix Int’l Co., 205 F.3d 44, 48 (2d Cir.
Express Fin. Advisors Sec. Litig., 672 F.3d
                                                      2000). “It is ‘well settled’ under New York
113, 128 (2d Cir. 2011). Before addressing
                                                      law that arbitration will not be compelled
the second inquiry, a court must first
                                                      absent the parties’ ‘clear, explicit and
determine whether the court or the arbitrator
                                                      unequivocal agreement to arbitrate.’” 5
properly decides the issue. See Republic of
                                                      Manigault v. Macy’s East, LLC, 318 F.
Ecuador v. Chevron Corp., 638 F.3d 384,
                                                      App’x. 6, 7–8 (2d Cir. 2009) (quoting
393 (2d Cir. 2011).            Questions of
                                                      Fiveco, Inc. v. Haber, 11 N.Y.3d 140, 144,
arbitrability, such as whether the parties are
                                                      (2008)).
bound by an arbitration clause or whether
the clause applies to a particular type of                Neither party disputes that Plaintiffs’
controversy, are for a court to decide unless         claims are “Covered Claims” under the
the parties clearly and unmistakably provide          Arbitration Agreement. Instead, Plaintiffs
otherwise. See Howsam v. Dean Witter                  make several arguments contesting the
Reynolds, Inc., 537 U.S. 79, 83–84 (2002).            validity and enforceability of the Arbitration
By contrast, “gateway questions,” such as             Agreement. First, Plaintiffs argue that the
time limits, notice, and other procedural
issues “which grow out of the dispute and
bear on its final disposition,” are                   5
                                                          Plaintiffs conclusorily state that “the law of
presumptively for an arbitrator to decide.            Pennsylvania, Maryland, Colorado, and D.C., where
Id. When deciding a motion to compel                  Plaintiffs worked” governs whether Plaintiffs agreed
                                                      to arbitrate. (Opp’n at 11.) However, Plaintiffs do
arbitration, the Court may consider extrinsic         not rebut Defendants’ argument that New York has a
evidence bearing on whether the parties               materially greater interest in connection with this
agreed to arbitrate. See Euro Pac. Capital            litigation because the employment agreements
Inc. v. Bohai Pharm. Grp., Inc., No. 15-cv-           contained a choice of law provision selecting New
4410 (VM), 2016 WL 297311, at *3                      York law, Morgan Stanley maintains its headquarters
                                                      and principal place of business in New York, and the
(S.D.N.Y. Jan. 21, 2016); see also                    litigation forum is in New York. (See Mem. at 10
Sutherland v. Ernst & Young LLP, 768 F.               n.9.) Furthermore, in her motion to transfer this case,
Supp. 2d 547, 548 n.1 (S.D.N.Y. 2011) (in             Plaintiff Frazier argued that the focus of this action
deciding a motion to compel arbitration,              will be the conduct of Defendants, that “Morgan
“the Court considers, as it must, the extrinsic       Stanley and the key executives involved in designing
                                                      and implementing the challenged employment
evidence submitted by the parties”), rev’d            policies” are located in New York, and that “the
and remanded on other grounds, 726 F.3d               Southern District of New York has a far more
290 (2d Cir. 2013).                                   significant connection to the litigation” than the
                                                      Northern District of California. (Doc. No. 18 at 3, 4.)
    A party seeking to enforce a collective           Accordingly, the Court finds that New York law
action waiver and compel arbitration must             governs the issue of whether Plaintiffs agreed to
                                                      arbitrate their claims.
establish the existence of an agreement to
                                                  7
        Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 8 of 24



entire putative class in this case opted out of       indicating that no acknowledgement email
the Arbitration Agreement either (1) when             was ever sent to any of these three Plaintiffs.
class counsel in this case submitted an opt-          (Doc. No. 80 ¶ 17.) Accordingly, Plaintiffs’
out form for Frazier and the putative class           argument that Coleman, Pryor, and Rada
on October 1, 2015, or (2) when class                 opted out of the Arbitration Agreement is
counsel in two separate 2006 lawsuits                 without merit.
submitted the opt-out forms on behalf of the
certified classes in those lawsuits on October        B. Coleman, Pryor, and Rada Had Adequate
2, 2017. Second, Plaintiffs argue that the             Notice of and Assented to the Terms of the
September 2, 2015 email to Coleman, Pryor,                       Arbitration Agreement
and Rada failed to provide adequate notice
of the Arbitration Agreement and that their               With regard to Plaintiffs’ argument that
continued employment at Morgan Stanley                the September 2, 2015 email failed to
did not manifest their assent to its terms.           provide adequate notice and that continued
Third, Plaintiffs argue that, because                 employment at Morgan Stanley did not
Coleman, Pryor, and Rada’s employment                 manifest assent to the terms of the
agreements “may be amended only by a                  Arbitration Agreement, the law is clear that
writing signed by both” parties, the                  “[a] non-signatory to an arbitration
Arbitration Agreement cannot bind them                agreement may be bound by the principle of
because it was not signed. (Doc. No. 81-1 at          assumption.” Gonzalez v. Toscorp Inc., No.
19, 31, & 43.) Finally, Plaintiffs argue that         97-cv-8158 (LAP), 1999 WL 595632, at *2
Coleman, Pryor, and Rada’s employment                 (S.D.N.Y. Aug. 5, 1999). Assumption arises
agreements preserved their rights to bring            when a party’s “subsequent conduct
certain employment discrimination claims in           indicates that it is assuming the obligation to
court. The Court will address each of these           arbitrate,” and an employee may assume an
arguments in turn.                                    obligation to arbitrate future employment
                                                      claims if he or she continues to work after
A. Coleman, Pryor, and Rada Did Not Opt               receipt of an arbitration policy. Id. (quoting
    Out of the Arbitration Agreement                  Thomson-CSF, 64 F.3d at 777).                In
                                                      Gonzalez, the court found that the plaintiff
    Plaintiffs cite no authority for the              had assumed the obligation to arbitrate,
proposition that class counsel – as opposed           despite the fact that he did not sign
to the employees themselves – may opt out             acknowledgments          of    receipt     that
of contractual provisions on behalf of either         accompanied an updated arbitration policy
a certified or putative class.         More           that was physically distributed to employees,
importantly, none of the supposed class-              because he “conceded receipt of the Policy
wide opt-outs complied with the terms of the          and the Handbook and chose to continue his
Arbitration Agreement’s opt-out provision,            employment.” Id. Courts routinely apply
which provides that “Your CARE                        the principle of assumption to bind
Arbitration Program Opt-Out Form must be              employees who manifest their assent to an
received and acknowledged by return email             arbitration policy by continuing to work for
to be effective.”        (Doc. No. 80-7.)             their employer. See, e.g., Manigault, 318 F.
Certainly, Plaintiffs do not allege that              App’x at 8 (holding that employee was
Coleman, Pryor, or Rada either sent an opt-           bound by arbitration agreement when she
out or received          a return email               failed to rebut presumption that she had
acknowledging their opt-out. For their part,          received a mailing containing notice of
Defendants here submitted a declaration               arbitration agreement and continued with
                                                  8
        Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 9 of 24



her employment); Clearfield v. HCL Am.                compel arbitration pursuant to the very same
Inc., No. 17-cv-1933 (JMF), 2017 WL                   arbitration agreement distributed in the very
2600116, at *2 (S.D.N.Y. June 15, 2017)               same way as the one at issue in this case.
(same, when arbitration agreement was                 See Schmell v. Morgan Stanley & Co., Inc.,
emailed with opt-out instructions and                 No. 17-13080, 2018 WL 4961469, at *2
employee continued working); Couch v. AT              (D.N.J. Oct. 15, 2018); Lockette v. Morgan
& T Servs., Inc., No. 13-cv-2004 (DRH)                Stanley, No. 18-cv-876 (JGK), 2018 WL
(GRB), 2014 WL 7424093, at *5 (E.D.N.Y.               4778920 (S.D.N.Y. Oct. 3, 2018); Pelligrino
Dec. 31, 2014) (same, when the defendant              v. Morgan Stanley Smith Barney, No. 17-cv-
offered evidence that the employee received           7865 (RA), 2018 WL 2452768 (S.D.N.Y.
three emails notifying him about the                  May 31, 2018); Grant v. Morgan Stanley
arbitration program and the “need to opt              Smith Barney LLC, No. 16-81924-CIV,
out” and the employee failed to do so).               2017 WL 1044484, at *4 (S.D. Fla. Mar. 20,
                                                      2017); Zengotita v. Morgan Stanley & Co.
    Neither Coleman nor Pryor nor Rada                LLC, No. 17-cv-897 (LGS) (S.D.N.Y. Apr.
contend that they did not receive the email           13, 2017) (Doc. No. 25). 6 Accordingly,
about the expanded arbitration program, that          Plaintiffs’ arguments premised on lack of
they personally opted out of the Arbitration          notice and assent also fail.
Agreement or the expanded CARE
Arbitration Program, or that they did not                 C. An Arbitrator Must Decide Whether the
continue working at Morgan Stanley after                  Arbitration Agreement Amended Coleman
October 2, 2015. And while each now                         and Pryor’s Employment Agreements
contends that he or she does not recall
reading the email (Doc. Nos. 81-2 ¶ 9; 81-3               Plaintiffs next argue that the Arbitration
¶ 9; 81-4 ¶ 8), none goes so far as to say that       Agreement, which was never signed,
they did not receive the email or were not on         constitutes an amendment to Coleman and
notice of the Arbitration Agreement. By               Pryor’s employment agreements, and is
contrast, Defendants have submitted                   therefore     ineffectual   because      those
declarations attaching copies of the                  agreements require any amendment to be in
September 2, 2015 emails that were sent to            writing and signed by both parties. (Doc.
Coleman, Pryor, and Rada (Doc. Nos. 80-2,             No. 81-1 at 19, 31.) The Court is skeptical
80-3, & 80-4), and indicating that none of            of this argument given the fact that the
those Plaintiffs sent an email to the address         employment agreements, which state that
provided for questions relating to the
Arbitration Agreement or CARE Program                 6
                                                         Plaintiffs’ argument that the arbitration provisions
(Doc. No. 80 ¶ 17). Furthermore, according            are unenforceable because Defendants did not inform
to a second declaration from Krentzman,               FAs “of the existence of this class action litigation or
3,974 out of 14,298 Morgan Stanley                    of their right to join this action” is deeply flawed.
employees, or approximately 27.8%, did opt            (Opp’n at 11 (quoting Weinstein v. Jenny Craig Ops.,
                                                      Inc., 17 N.Y.S.3d 407, 408 (N.Y. App. Div. 2015).)
out of the CARE Arbitration program,                  The case cited by Plaintiffs is easily distinguishable
further underscoring the sufficiency of               and limited only to employees hired after the relevant
Morgan Stanley’s notice. (Doc. No. 83 ¶ 3.)           litigation had commenced. Weinstein, 17 N.Y.S.3d at
Indeed, since Defendants’ motion was                  408. This action was not filed in California until
briefed, five courts, including three in the          September 30, 2015, months after the expanded
                                                      CARE program was announced and weeks after the
Southern District of New York, have                   September 2, 2015 emails containing the terms of the
rejected arguments nearly identical to those          Arbitration Agreement were sent to Coleman, Pryor,
raised by Plaintiffs and granted motions to           and Rada.
                                                  9
       Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 10 of 24



certain claims “may be submitted” to                  particular issue or claim pursuant to this
alternative dispute resolution (see Doc. No.          Arbitration Agreement (except for issues
81-1 at 18, 30–31), likely do not preserve a          concerning the validity or enforceability of
unilateral right to go to court, Benihana of          the class action, collective action, or
Tokyo, LLC v. Benihana Inc., 73 F. Supp. 3d           representative action Waivers) must be
238, 249 (S.D.N.Y. 2014) (holding that use            resolved by the arbitrator, not the court.”
of the permissive “may” in arbitration clause         (Doc. No. 905-5 ¶ 4.) Pursuant to the
does not obligate both parties to initiate            Arbitration Agreement, arbitration may be
disputes in arbitration, but once a party does        conducted under FINRA or JAMS rules,
elect to arbitrate, the other may not                 both of which empower an arbitrator to
“neutralize that choice by insisting on               decide issues of arbitrability. Specifically,
litigating in court”). However, the Court             FINRA Rule 13413 provides that “[t]he
need not pass on this question because this           panel has the authority to interpret and
issue is properly decided by the arbitrator.          determine the applicability of all provisions
                                                      under the Code. Such interpretations are
    “‘[A]rbitrability’ is a term of art               final and binding upon the parties.” The
covering ‘dispute[s] about whether the                JAMS Employment Arbitration Rules
parties are bound by a given arbitration              similarly provide that
clause’ [i.e., formation] as well as
‘disagreement[s]      about   whether     an             Jurisdictional    and      arbitrability
arbitration clause in a concededly binding               disputes, including disputes over the
contract applies to a particular type of                 formation,     existence,      validity,
controversy’ [i.e., scope].” Schneider v.                interpretation or scope of the
Kingdom of Thailand, 688 F.3d 68, 71 (2d                 agreement under which Arbitration is
Cir. 2012) (quoting Republic of Ecuador,                 sought, and who are proper Parties to
638 F.3d at 393). When “parties explicitly               the Arbitration, shall be submitted to
incorporate rules that empower an arbitrator             and ruled on by the Arbitrator.
to decide issues of arbitrability, the                   Unless the relevant law requires
incorporation serves as clear and                        otherwise, the Arbitrator has the
unmistakable evidence of the parties’ intent             authority to determine jurisdiction
to delegate such issues to an arbitrator.”               and arbitrability issues as a
Contec Corp. v. Remote Sol., Co., Ltd., 398              preliminary matter.
F.3d 205, 208 (2d Cir. 2005).
                                                      JAMS Employment Arbitration Rules &
    Coleman and Pryor’s employment                    Procedures, Rule 11(c). The Second Circuit
agreements contain clauses indicating that            has held that each of these rules evidences a
they agreed to arbitrate any “controversy or          party’s intent to arbitrate the question of
claim arising out of or relating to . . . [the        arbitrability.   See All. Bernstein Inv.
employment agreement] and any Addendum                Research & Mgmt., Inc. v. Schaffran, 445
or its breach.” (Doc. No. 81-1 at 42–43.)             F.3d 121, 127 (2d Cir. 2006) (FINRA);
The employment agreement also provides                Emilio v. Sprint Spectrum L.P., 508 F.
that “any dispute as to the arbitrability of a        App’x 3, 6 (2d Cir. 2013) (summary order)
particular issue or claim pursuant to this            (JAMS).
arbitration provision [is] to be resolved in
arbitration.”     Id.     Additionally, the               Both the employment agreements and
Arbitration Agreement explicitly states that          the Arbitration Agreement therefore clearly
“[a]ny issue concerning arbitrability of a            provide for the arbitration of questions
                                                      concerning the arbitrability of any dispute
                                                 10
       Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 11 of 24



arising out of or relating to those                  statutory employment claim pursuant to that
agreements. The parties’ dispute as to               agreement.
whether      the  Arbitration   Agreement
constitutes an “amendment” to Coleman and                E. Coleman, Pryor, and Rada Must
Pryor’s     employment     agreements    is                    Arbitrate Individually
obviously a “controversy or claim arising
out of or relating to” the employment                    For the reasons stated above, Coleman,
agreements, and is subject to mandatory              Pryor, and Rada are bound by the terms of
arbitration under Coleman and Pryor’s                the Arbitration Agreement, and must
employment agreements, as is any                     arbitrate their disputes. Additionally, the
controversy regarding the arbitrability of           Arbitration Agreement provides that “no
that dispute. (Doc. No. 81-1 at 42–43.)              covered claims may be initiated, maintained,
Accordingly, that issue must be arbitrated           heard or determined on a class action . . .
pursuant to Coleman and Pryor’s                      basis either in court or in arbitration, and
employment agreements.                               that [Coleman, Pryor, and Rada] are not
                                                     entitled to serve or participate as a class,
 D. Rada Must Arbitrate Her Employment               collective, or representative action member.”
    Claim Pursuant to the Arbitration                (Doc. No. 80-5 ¶ 4.) The Supreme Court’s
              Agreement                              recent decision in Epic Systems Corp. v.
                                                     Lewis confirms that such class-arbitration
    Unlike      Coleman       and     Pryor’s        waivers are enforceable. See 138 S. Ct.
employment          agreements,       Rada’s         1612, 1619 (2018). Accordingly, there can
employment agreement is not limited to the           be no doubt that Coleman, Pryor, and Rada
arbitration of disputes “arising out of or           must arbitrate their claims on an individual
relating to” her employment agreement.               and not a class action basis.
Also unlike Coleman and Pryor’s
employment agreements – which contain a                    III. THE REMAINING PLAINTIFFS’
clause stating that certain claims, including                   DISCRIMINATION CLAIMS
statutory discrimination and other statutory
employment claims, “may be submitted” to                 The remaining Plaintiffs – Frazier,
CARE “or to the applicable administrative            Abraham, Adepoju-Grace, and Clark – are
agency or court of law” – Rada’s                     not subject to arbitration clauses and may
employment agreement does not mention                therefore pursue their claims in federal
submitting claims to a “court of law.”               court. However, Defendants contend that
(Compare Doc. No. 81-1 at 18, 30 with Doc.           these Plaintiffs’ class claims, and some of
No. 81-1 at 42–43.)          Instead, Rada’s         their individual claims, must be dismissed
employment agreement unambiguously                   pursuant to Federal Rule of Civil Procedure
requires her to arbitrate any claim or               12(b)(6).
controversy between her and Morgan
                                                         To survive a motion to dismiss pursuant
Stanley “pursuant to any arbitration
                                                     to Rule 12(b)(6), a complaint must “provide
agreement to which you are a party.” (Doc.
                                                     the grounds upon which [the] claim rests.”
No. 81-1 at 42–43.) Accordingly, Plaintiffs’
                                                     ATSI Commc’ns, Inc. v. Shaar Fund, Ltd.,
argument      that    Rada’s      employment
                                                     493 F.3d 87, 98 (2d Cir. 2007); see also Fed.
agreement preserved her right to sue in court
                                                     R. Civ. P. 8(a)(2) (“A pleading that states a
is wholly without merit. As set forth above,
                                                     claim for relief must contain . . . a short and
Rada is lawfully bound by the Arbitration
                                                     plain statement of the claim showing that the
Agreement, and must therefore arbitrate her
                                                     pleader is entitled to relief . . . .”). To meet
                                                11
       Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 12 of 24



this standard, plaintiffs must allege “enough         plaintiff may prove a Section 1981 claim on
facts to state a claim to relief that is              a class-wide basis by establishing that a
plausible on its face.” Bell Atl. Corp. v.            defendant engaged in a “pattern or practice”
Twombly, 550 U.S. 544, 570 (2007). “A                 of discriminatory conduct. Cooper v. Fed.
claim has facial plausibility when the                Reserve Bank of Richmond, 467 U.S. 867,
plaintiff pleads factual content that allows          875 (1984). Under a pattern or practice
the court to draw the reasonable inference            theory, “isolated or sporadic discriminatory
that the defendant is liable for the                  acts by the employer [are] insufficient,” id.
misconduct alleged.” Ashcroft v. Iqbal, 556           at 875–76; rather, the plaintiff must show
U.S. 662, 678 (2009). In reviewing a Rule             that “discrimination was the company’s
12(b)(6) motion to dismiss, a court must              standard operating procedure,” that is, the
accept as true all factual allegations in the         “regular rather than the unusual practice,”
complaint and draw all reasonable                     Int’l Bhd. of Teamsters v. United States, 431
inferences in favor of the plaintiff. ATSI            U.S. 324, 336 (1977).
Commc’ns, 493 F.3d at 98. However, that
tenet “is inapplicable to legal conclusions.”             Next, Plaintiffs contend that Defendants
Iqbal, 556 U.S. at 678. Thus, a pleading that         discriminated against Plaintiffs Frazier and
offers only “labels and conclusions” or “a            Clark, and against all similarly-situated
formulaic recitation of the elements of a             Morgan Stanley employees, on the basis of
cause of action will not do.” Twombly, 550            race in violation of Title VII, and against
U.S. at 555. If the plaintiff “ha[s] not              Frazier and all similarly-situated employees
nudged [its] claims across the line from              on the basis of sex in violation of the same
conceivable to plausible, [its] complaint             statute. Generally, to state an individual
must be dismissed.” Id. at 570.                       claim under Title VII, “a plaintiff must
                                                      plausibly allege that (1) the employer took
   The remaining Plaintiffs’ claims arise             an adverse action against him and (2) his
under two federal statutes – Section 1981             race, color, religion, sex, or national origin
and Title VII.                                        was a motivating factor in the employment
                                                      decision.” Vega v. Hempstead Union Free
    First, Plaintiffs argue that Defendants           Sch. Dist., 801 F.3d 72, 86 (2d Cir. 2015).
discriminated against each of the named               “Title VII prohibits both intentional
Plaintiffs, and against similarly-situated            discrimination (known as ‘disparate
Morgan Stanley employees as a class, on the           treatment’) as well as, in some cases,
basis of race in violation of Section 1981.           practices that are not intended to
To state an individual claim under Section            discriminate but in fact have a
1981, each Plaintiff must allege (1) that he          disproportionately adverse effect on
or she is a member of a racial minority, (2)          minorities (known as ‘disparate impact’).”
“an intent to discriminate on the basis of            Ricci v. DeStefano, 557 U.S. 557, 577
race by the defendant,” and (3) that the              (2009). To state an individual claim under a
Plaintiff suffered discrimination that relates        disparate treatment theory, a plaintiff must
to “one or more of the activities enumerated          plead “membership with a protected group,”
in the statute (i.e., make and enforce                “satisfactory performance” of duties by the
contracts, sue and be sued, give evidence,            employee, “an adverse employment action,”
etc.).” Dove v. Fordham Univ., 56 F. Supp.            and “circumstances surrounding the action
2d 330, 338 (S.D.N.Y. 1999) (quoting Mian             that give rise to an inference of unlawful
v. Donaldson, Lufkin & Jenrette Sec. Corp.,           discrimination.” Hagan v. City of New York,
7 F.3d 1085, 1087 (2d Cir. 1993)). A                  39 F. Supp. 3d 481, 495 (S.D.N.Y. 2014)
                                                 12
        Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 13 of 24



(quoting Collins v. N.Y.C. Transit Auth., 305          The Court will address the viability of
F.3d 113, 118 (2d Cir. 2002)). “To establish           Plaintiffs’ class-wide theories before turning
a prima facie case of disparate impact, a              to the individual claims that Defendants
plaintiff must ‘(1) identify a [facially               attack.
neutral] policy or practice; (2) demonstrate
that a disparity exists; and (3) establish a                    A. Plaintiffs’ Class Claims
causal relationship between the two.” Id.
(quoting Robinson v. Metro-N. Commuter                   1. Plaintiffs’ Pattern or Practice Claims
R.R. Co., 267 F.3d 147, 160 (2d Cir. 2001)).
                                                            At the pleading stage, a plaintiff alleging
    Moreover, as noted above, Plaintiffs               employment discrimination need not plead a
hope to establish both disparate treatment             prima facie case of discrimination; instead,
liability and disparate impact liability on a          he “‘need only give plausible support to a
class-wide basis.       For their disparate            minimal inference of discriminatory
treatment claim, Plaintiffs rely – as they do          motivation.’” Vega, 801 F.3d at 84 (quoting
in the Section 1981 context – on a pattern or          Littlejohn v. City of New York, 795 F.3d
practice theory. As with a Section 1981                297, 311 (2d Cir. 2015)). The plaintiff’s
claim, a Title VII pattern or practice claim           initial burden in a class-wide pattern or
requires the plaintiff to show that                    practice case “is heavier in one respect and
“intentional    discrimination      was     the        lighter in another respect than the burden in
defendant’s ‘standard operating procedure.’”           an individual case.” United States v. City of
Robinson, 267 F.3d at 158 (quoting                     New York, 717 F.3d 72, 84 (2d Cir. 2013).
Teamsters, 431 U.S. at 336); see also                  On one hand, the burden is heavier because
E.E.O.C. v. Mavis Discount Tire, Inc., 129             the plaintiff must make “a showing of a
F. Supp. 3d 90, 102 (S.D.N.Y. 2015).                   pervasive       policy       of      intentional
However, a disparate impact claim requires             discrimination,” rather than demonstrating
no such proof of discriminatory intent.                “a single instance of discriminatory
Instead, “disparate impact claims are                  treatment.” Id.; see also Cooper v. Fed.
concerned with whether employment                      Reserve Bank of Richmond, 467 U.S. 867,
practices or policies that are neutral on their        878 (1984) (“[A] class plaintiff’s attempt to
face and were not intended to discriminate             prove the existence of a companywide
have nevertheless had a disparate effect on            policy, or even a consistent practice within a
the protected group.” Robinson, 267 F.3d at            given department, may fail even though
160. Accordingly, to properly state a claim            discrimination against one or two
for      Title   VII      disparate     impact         individuals has been proved.”). On the other
discrimination, a plaintiff need not allege            hand, the burden in a pattern or practice
discriminatory intent.                                 claim is lighter “in that the plaintiff need not
                                                       initially show discrimination against any
    As noted in footnote 3, Defendants do              particular present or prospective employee”
not seek dismissal of the individual Section           – although “instances of discrimination
1981 race discrimination claims brought by             against particular employees are relevant to
Plaintiffs Frazier, Abraham, Adepoju-Grace,            show a policy of intentional discrimination,
and Clark.        (Mem. at 1.)       Instead,          they are not required,” and “a statistical
Defendants attack Plaintiffs’ class claims,            showing of disparate impact might suffice.”
the individual Title VII discrimination                City of New York, 717 F.3d at 84.
claims brought by Frazier and Clark, and
Frazier’s Section 1981 retaliation theory.
                                                  13
        Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 14 of 24



    Few courts have addressed what a                   a pattern or practice is not capable of a
complaint must allege in order to state a              precise mathematical formulation.”).
pattern or practice claim, but Judge Abrams’
helpful distillation of several cases in                   The Third Amended Complaint provides
Barrett v. Forest Laboratories, Inc., makes            near-verbatim, boilerplate accounts of each
clear that while statistical evidence need not         Plaintiff’s experience in Morgan Stanley
be pled in order to survive a motion to                offices in seven cities in the United States.
dismiss, allegations of statistical disparities        Each Plaintiff alleges that he or she was
go a long way toward making such a claim               “denied resources, support, and business
plausible. See 39 F. Supp. 3d 407, 429                 opportunities and otherwise was treated
(S.D.N.Y. 2014). For plaintiffs proceeding             worse than [his or her] colleagues who were
against an employer without statistical                not African Americans,” that he or she was
evidence, courts have found, “at least ‘when           “isolated, ignored and excluded from office
there is a small number of employees,                  and business activities,” and “denied the
anecdotal evidence alone can suffice’ to               mentoring, coaching, management and
survive summary judgment.” Id. at 430                  administrative support, financial support for
(quoting Sidor v. Reno, 95-cv-9588 (KMW),              marketing efforts, and other support that was
1997 WL 582846, at *10 (S.D.N.Y. Sept.                 routinely given to non-African American
19, 1997)). Here, although the Court is                FAs.” (TAC ¶¶ 45 (Frazier), 54 (Abraham),
considering Defendants’ motion to dismiss,             63 (Adepoju-Grace), 69 (Clark), 75
not a motion for summary judgment, the                 (Coleman), 84 (Pryor), 94 (Rada).) Each
question of how many instances of alleged              named Plaintiff also provides details as to
discrimination are sufficient to allege a              his or her individual experience in a Morgan
pattern or practice of discrimination is still         Stanley office. These accounts describe
relevant given the lack of statistical evidence        instances where white Morgan Stanley FAs
in the Third Amended Complaint and the                 chose to team or pool their resources and
large number of FAs at Morgan Stanley.                 opportunities with other white FAs, to the
Courts have found that “several isolated               exclusion of the Plaintiffs, who are all
incidents, without more, are insufficient to           African American. Plaintiffs claim that
allege a pattern or practice.” United States           these race-conscious teaming and pooling
v. E. River Hous. Corp., 90 F. Supp. 3d 118,           decisions resulted in their exclusion and
159 (S.D.N.Y. 2015); see also Krish v.                 isolation.
Conn. Ear, Nose & Throat, Sinus & Allergy
                                                            The Third Amended Complaint and
Specialists, P.C., 607 F. Supp. 2d 324, 332
                                                       Plaintiffs’ Opposition all but acknowledge
(D. Conn. 2009) (three instances of
                                                       that the results of the allegedly
discrimination deemed insufficient to state a
                                                       discriminatory policy stem from the
pattern or practice claim); Rubinow v.
                                                       decisions and actions of individual
Ingelheim, 3:08-cv-1697 (VLB), 2010 WL
                                                       employees,       not    an      intentionally
1882320, at *4 (D. Conn. May 10, 2010)
                                                       discriminatory policy or practice of the
(seven instances of discrimination found
                                                       corporate defendants. (See TAC ¶ 38 (“The
insufficient to state a pattern of practice
                                                       Firm does not ensure that these teams and
claim); but see United States v. Nobel
                                                       corresponding client account transfers are
Learning Cmtys., Inc., 676 F. Supp. 2d 379,
                                                       not racially discriminatory.”); Opp’n at 22
384 (E.D. Pa. 2009) (eleven or twelve
                                                       (“Plaintiffs allege that Morgan Stanley’s
instances of discrimination sufficient to state
                                                       national policy allowed FAs to make race-
a claim); Ste. Marie v. E. R. Ass’n, 650 F.2d
                                                       conscious selections of other FAs with
395, 406 (2d Cir. 1981) (“[T]he definition of
                                                  14
        Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 15 of 24



whom to team, and these racially                       supervisors should itself raise no inference
discriminatory teaming practices help                  of discriminatory conduct.’”). Nor does the
determine account distributions and                    number of instances of discrimination
segregate the workforce.”))        As such,            identified by Plaintiff – seven employees, or
Plaintiffs’ allegations give rise not to a             roughly 0.044 percent of the 16,000 FAs
pattern or practice claim of disparate                 who work at Morgan Stanley (TAC ¶ 1) –
treatment, but at most to a claim of disparate         give rise to an inference of intentional
impact.     Indeed, the case upon which                discrimination at the firm-wide level. See,
Plaintiffs principally rely recognized the             e.g., In re W. Dist. Xerox Litig., 850 F. Supp.
absence of intentional discrimination when             1079, 1086 (W.D.N.Y. 1994) (anecdotal
discussing nearly identical teaming and                evidence of a small number of allegations of
pooling practices at Merrill Lynch. See                discrimination involving a large employer,
McReynolds v. Merrill Lynch, Pierce,                   without more, is insufficient to “give rise to
Fenner & Smith, Inc., 672 F.3d 482, 489                an inference that defendant engaged in a
(7th Cir. 2012) (emphasis added); see also             corporate-wide pattern or practice of
id. at 490 (“There is no indication that the           discrimination.”); see also Ste. Marie, 650
corporate level of Merrill Lynch (or its               F.2d at 405 (“[W]hen, as here, relevant
parent, Bank of America) wants to                      statistics are lacking and the probative
discriminate against black brokers.”).                 evidence of discrimination is confined, as
                                                       we are assuming, to seven individual
    As     in    Merrill-Lynch,     Plaintiffs’        incidents,     subjective      decisionmaking
allegations likewise do not give plausible             methods are not sufficient to establish a
support to the inference that a company-               pattern or practice of discrimination.”); id.
wide, intentionally discriminatory pattern or          n.12 (“A different case would be presented
practice exists at Morgan Stanley. In fact,            if there were evidence that the challenged
Plaintiffs provide no allegations from which           procedures had been adopted with the intent
discriminatory intent may be inferred.                 of facilitating discriminatory treatment.”).
Instead, taking the allegations in the Third           Significantly, Plaintiffs do not allege that the
Amended Complaint as true, Plaintiffs have             teaming and pooling policies at issue were
identified instances in which individual               adopted with discriminatory intent.
Morgan Stanley employees chose not to
team or pool with Plaintiffs on the basis of               Thus, the allegations in the Third
their race.     Even if these employees’               Amended Complaint fall short of providing
subjective decisions were made possible by             plausible support for the inference that
the teaming and pooling policies employed              “intentional    discrimination    was    the
by Morgan Stanley, allegations do not                  defendant’s ‘standard operating procedure.’”
support an inference of a pattern or practice          Robinson, 267 F.3d at 158 (quoting Int’l
of discriminatory treatment.        See, e.g.,         Bhd. of Teamsters, 431 U.S. at 336).
Nicholas v. Nynex, Inc., 974 F. Supp. 261,             Accordingly, Plaintiffs’ pattern or practice
267 (S.D.N.Y. 1997) (quoting Watson v.                 of discrimination claims, whether based on
Fort Worth Bank & Tr., 487 U.S. 977, 990               Section 1981 or Title VII, must be
(1988)) (“Although there can be no                     dismissed.
assurance that particular individuals to
whom an employer delegates authority will                 2. Plaintiffs’ Disparate Impact Theory
act without discriminatory intent, ‘an
employer’s policy of leaving promotion                    Plaintiffs alternatively allege, on a class-
decisions to the unchecked discretion of . . .         wide basis, that Defendants’ teaming and

                                                  15
        Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 16 of 24



pooling policies resulted in a disparate                discriminatory act starts a new clock for
impact on African American FAs. Title VII               filing charges alleging that act.” 7 Nat’l R.R.
makes it unlawful for an employer “to fail or           Passenger Corp. v. Morgan, 536 U.S. 101,
refuse to hire or to discharge any individual,          113 (2002); see also Thompson v. Fed.
or otherwise to discriminate against any                Reserve Bank of N.Y., 242 F. Supp. 2d 368,
individual with respect to his compensation,            369 (S.D.N.Y. 2003) (“Where the alleged
terms, conditions, or privileges of                     act of discrimination occurs in a state that
employment, because of such individual’s                has its own anti-discrimination laws and a
race, color, religion, sex, or national origin.”        state agency is empowered to enforce the
42 U.S.C. § 2000e–2(a)(1). As noted above,              laws, the charge of discrimination must be
a claim under Title VII need not allege that            filed with the EEOC within 300 days after
the defendant acted with discriminatory                 the date of the alleged unlawful act.”).
intent; alleging that a facially neutral policy         Thus, “discrete discriminatory acts are not
resulted in a disparate impact on a protected           actionable” if they occurred more than 300
group is enough to state a claim.                       days before the filing of the EEOC
Accordingly, a Title VII plaintiff may                  complaint; this is true “even when they are
proceed under a disparate impact theory.                related to the acts alleged in timely filed
                                                        charges.” Id. The fact that a case is
    However, Title VII differs from Section             premised on a policy’s disparate impact does
1981 in another important respect.                      not change this rule: “[t]o prevail on a
Specifically, unlike a claim under Section              disparate impact claim, a plaintiff must
1981, Title VII requires that before a                  ‘demonstrate[] that a respondent uses a
plaintiff may bring a claim, “the claims                particular employment practice that causes
forming the basis of such a suit must first be          a disparate impact,” and “every ‘use’ of an
presented in a complaint to the [Equal                  employment practice that causes a disparate
Employment Opportunity Commission                       impact is a separate actionable violation of
(“EEOC”)] or the equivalent state agency.”              Title VII with its own . . . 300-day statute-
Williams v. N.Y.C. Hous. Auth., 458 F.3d 67,
69 (2d Cir. 2006) (citing 42 U.S.C. § 2000e–            7
                                                          While courts typically analyze a motion to dismiss
5). The claims that a plaintiff may bring in a          by considering the facts alleged in the complaint,
lawsuit pursuant to Title VII are limited to            when a defendant raises an exhaustion argument, the
those contained in the EEOC complaint, also             Court may also consider EEOC papers the parties
known as a charge, as well as those that are            provide to the court. See Deravin v. Kerik, 335 F.3d
                                                        195, 201 (2d Cir. 2003) (district court properly
“reasonably related” to the allegations in the
                                                        considered the EEOC complaint when analyzing a
charge. Mathirampuzha v. Potter, 548 F.3d               Rule 12(b)(6) motion on exhaustion grounds);
70, 76 (2d Cir. 2008) (internal citation and            Shands v. Lakeland Cent. Sch. Dist., No. 15-cv-4260
quotation marks omitted).        A claim is             (KMK), 2017 WL 1194699, at *3 (S.D.N.Y. Mar. 30,
reasonably related if it “would fall within             2017) (“[O]n a motion to dismiss under Federal Rule
                                                        of Civil Procedure 12(b)(6), the Court may consider
the scope of the EEOC investigation which
                                                        EEOC filings because ‘they are public documents’
can reasonably be expected to grow out of               and are ‘integral to [p]laintiff’s claims.’” (quoting
the charge of discrimination.” Id. (internal            Morris v. David Lerner Assocs., 680 F. Supp. 2d 430,
quotation marks omitted).                               436 (E.D.N.Y. 2010)); Kouakou v. Fideliscare N.Y.,
                                                        920 F. Supp. 2d 391, 394 n.1 (S.D.N.Y. 2012)
   Significantly, a charge must be filed                (“Because the EEOC [c]harge is part of an
with the EEOC within 300 days of the day                administrative proceeding, the [c]court may take
                                                        judicial notice of it without converting [the]
on which the last “discrete discriminatory              [d]efendant’s motion into a motion for summary
act occurred,” since “[e]ach discrete                   judgment.”).
                                                   16
        Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 17 of 24



of-limitations clock.” Chin v. Port Auth. of           policies during the four days between
New York & New Jersey, 685 F.3d 135, 158               November 19, 2013 (300 days before she
(2d Cir. 2012) (quoting 42 U.S.C. § 2000e–             wrote a letter to the EEOC) and November
2(k)(1)(A)(i)) (emphasis in original). The             23, 2013 (which was apparently her last day
existence of a policy, or even the lasting             at Morgan Stanley (see Mem. at 5; see also
effect of an application of that policy within         TAC ¶ 42 (alleging that Frazier’s last day
the limitations period, is not enough.                 was in November 2013)). 8             Instead,
Rather, “a disparate impact claim requires             Frazier’s charge vaguely asserts that Morgan
plaintiffs to plead and prove that defendants,         Stanley “unfairly distributed accounts to
within the limitations period, used an                 Asian and white males in my office.” (Doc.
employment practice that had a disparate               No. 79-3 at 2.) She alleges that she
impact. In other words, the cause – not                complained about the discrimination to her
merely the effect – must occur within the              Branch Managers, Glen Pacarro and Clyde
limitations period.” Id. at 159 n.12 (2d Cir.          Matsusaka, and that she resigned “because
2012) (emphasis in original) (citing Lewis v.          of the discrimination” on November 22,
City of Chicago, 560 U.S. 205, 211 (2010)).            2013. (Id.) However, she does not allege
                                                       that accounts were unfairly distributed, or
    Plaintiffs bring their disparate impact            that the teaming and policies were applied in
claim on behalf of a putative class                    any other way, during the crucial six days.
represented by just two of the named
Plaintiffs in this suit – Frazier and Clark.               Similarly, Clark provides no allegation
(TAC ¶ 113.) To proceed on behalf of a                 from which the Court may infer a use or
putative class, a named plaintiff must have            application of the teaming and pooling
the legal ability to bring the claims he or she        policies in the 12 days between May 20,
asserts. See Lewis v. Casey, 518 U.S. 343,             2015 (300 days before he filed his EEOC
357 (1996); see also In re LIBOR-Based                 charge (Doc. No. 79-4)) and May 31, 2015
Fin. Instruments Antitrust Litig., 299 F.              (the date he alleges was his last day at
Supp. 3d 430, 459 (S.D.N.Y. 2018).                     Morgan Stanley). Clark’s EEOC complaint
Accordingly, to proceed on their class                 includes a six-page attachment that repeats
theory, Plaintiffs Frazier and Clark must              verbatim much of the Third Amended
have timely filed complaints with the EEOC             Complaint. (Doc. No. 79-4.) However, the
containing allegations that are “reasonably            charge is completely lacking in details
related” to the facts alleged in the TAC.              regarding the dates the policy was used or
    Frazier and Clark argue that they timely
                                                       8
filed such charges, satisfying the                       Frazier signed her EEOC charge on December 17,
                                                       2014 (Doc. No. 79-3), but neither Plaintiffs nor the
administrative exhaustion requirement and              charge itself indicate the day on which the charge
thus permitting them to serve as                       was filed. However, Frazier wrote a letter to the
representatives for a class-wide Title VII             EEOC complaining of discrimination at Morgan
claim. (TAC ¶ 114.) However, neither of                Stanley on September 15, 2014, which the Court will
those charges provides any allegation from             construe for the purposes of this motion as the date
                                                       on which her charge was filed. (Doc. No. 79-2).
which the Court may conclude that a use,               While Frazier’s December 17, 2014 EEOC charge
instance, or application of the allegedly              lists November 22, 2013 as the day she resigned, her
unlawful policies occurred within 300 days             September 15, 2014 letter lists September 25, 2013 as
of the date each was filed with the EEOC.              her last day. Again, given the statements in her
Specifically, Frazier provides no allegations          opposition brief, the Court will construe Frazier’s last
                                                       day to be November 23, 2013 for the purposes of this
regarding the use or even the effect of those          motion.
                                                  17
       Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 18 of 24



applied to him. While it mentions that Clark          day.” Id. at 115. Instead, such conduct
“was not given the same opportunities as his          “occurs over a series of days or perhaps
white counterparts,” “was excluded from . . .         years and, in direct contrast to discrete acts,
teaming opportunities,” and “denied                   a single act of harassment may not be
lucrative      account       transfers   and          actionable on its own.” Id. In such cases,
distributions,” it fails to identify any date         the Supreme Court concluded that “[i]t does
that an account was unfairly distributed or           not matter . . . that some of the component
team membership was denied to Clark.                  acts of the hostile work environment fall
                                                      outside the statutory time period. Provided
    Because neither EEOC complaint                    that an act contributing to the claim occurs
includes a single date on which Defendants’           within the filing period, the entire time
teaming and pooling policies were used or             period of the hostile environment may be
applied to Plaintiffs, Frazier and Clark              considered by a court for the purposes of
cannot show that their charges were timely            determining liability.” Id. at 117; see also
filed.    See Barroso v. Office of Gen.               id. at 118 (“In order for the charge to be
Counsel, 12-cv-625 (RRM) (JMA), 2013                  timely, the employee need only file a charge
WL 4048496, at *4 (E.D.N.Y. Aug. 9, 2013)             within . . . 300 days of any act that is part of
(granting motion to dismiss where “plaintiff          the hostile work environment.”).
provide[d] no dates or context for these
alleged statements; as such, plaintiff has not            However, even if the continuing
demonstrated that any such allegations fall           violation doctrine applied to Plaintiffs’
within the 300-day rule.”); Hunter v. City of         claims – a question that remains unresolved
New York, 88-cv-7429 (KTD), 1991 WL                   in this Circuit – that doctrine still requires
177241, at *2 (S.D.N.Y. Sept. 5, 1991)                Plaintiffs to allege “that an act contributing
(dismissing complaint because “[w]ithout              to the claim occur[ed] within the filing
sufficient allegations with particularized            period,” Morgan, 536 U.S. at 117, which
dates, it is impossible to determine what, if         neither charge does. In other words, “the
anything, occurred within 300 days of                 continuing violation doctrine tolls the
[plaintiff’s] EEOC filing”).                          limitations period only until the last
                                                      discriminatory act in furtherance of a
    Faced with these deficiencies, Plaintiffs         continuous discriminatory practice or
nevertheless argue that, because they are             policy.” Oshinsky v. N.Y.C. Hous. Auth.,
challenging ongoing firm policies, the                98-cv-5467 (AGS), 2000 WL 1225796, at
charges are timely “as long as the                    *6 (S.D.N.Y. Aug. 28, 2000) (internal
nationwide policies remain in place.”                 quotation marks and citation omitted). “[A]
(Opp’n at 19.) In support of this argument,           continuing violation cannot be established
Plaintiffs rely on Morgan, where the                  merely because the claimant continues to
Supreme Court discussed what has come to              feel the effects of a time-barred
be known as the “continuing violation                 discriminatory act. . . . Rather[,] the
doctrine.” 536 U.S. at 101. There, the                claimant must allege both the existence of
Supreme Court distinguished between                   an ongoing policy of discrimination and
unlawful employment practices that consist            some non-time-barred acts taken in
of “discrete acts,” on one hand, and                  furtherance of that policy.” Harris v. City of
unlawful employment practices, like a                 New York, 186 F.3d 243, 250 (2d Cir. 1999);
hostile work environment, that by “their              see also Carrasco v. N.Y.C. Off-Track
very nature involve[] repeated conduct” that          Betting Corp., 858 F. Supp. 28, 32
“cannot be said to occur on any particular            (S.D.N.Y. 1994) (“[I]n order to maintain an
                                                 18
       Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 19 of 24



otherwise time-barred suit under the                      Plaintiffs further argue that Frazier and
continuing violation exception, at least one          Clark’s incomes were affected by the
discriminatory act pursuant to the policy             teaming and pooling policies, so that a
must have occurred within the limitations             discriminatory act occurred every time they
period.”), aff’d, 50 F.3d 3 (2d Cir. 1995).           were paid, citing the Lilly Ledbetter Fair
Accordingly, even assuming that the                   Pay Act (“Ledbetter Act”), 42 U.S.C.A. §
continuing violation doctrine applies to              2000e-5(e)(3)(A). However, the Second
Plaintiffs’ claims regarding the teaming and          Circuit has made clear that “[a] plaintiff
pooling policies at Morgan Stanley, neither           must plead and prove the elements of a pay-
Frazier’s nor Clark’s EEOC complaint                  discrimination claim to benefit from the
alleges a “discriminatory act in furtherance          Ledbetter Act’s accrual provisions.” Davis
of a continuous discrimination practice of            v. Bombardier Transp. Holdings (USA) Inc.,
policy” that occurred within the limitations          794 F.3d 266, 269 (2d Cir. 2015). The
period.     Their disparate impact claims             Second Circuit noted that the Ledbetter
pursuant to Title VII are therefore time-             Act’s generous accrual provisions are
barred.                                               specifically intended to protect plaintiffs
                                                      with pay discrimination claims, since those
    In an attempt to salvage their individual         claims can be difficult to discover and often
claims, and therefore their class allegations,        require an employee to compare his or her
Plaintiffs argue that Clark’s allegation of           compensation to that of their co-workers.
constructive discharge resuscitates his               Those accrual provisions do not extend to
otherwise time-barred disparate impact                claims regarding policies like Defendant’s
allegations. However, the case cited as               teaming and pooling policies, about which
support for this argument, Green v.                   employees are put on notice “by the nature
Brennan, 136 S. Ct. 1769 (2016), stands for           of how those decisions are communicated.”
the opposite proposition. In Green, the               Id. at 270. Nor are those provisions meant
Supreme Court held that a constructive                to apply to a claim that involves a “pay
discharge claim is timely if the alleged              reduction that flows from another adverse
constructive discharge took place within the          employment action,” such as the teaming
300-day window for a timely EEOC                      and pooling policies. Id. at 271. Thus,
complaint; however, the “limitations period           plaintiffs may not “salvage [their] time-
begins running on any separate underlying             barred . . . claim[s] by virtue of a
claim of discrimination when that claim               concomitant pay reduction.” Id.; see also
accrues, regardless of whether the plaintiff          Zambrano-Lamhaouhi v. N.Y.C. Bd. of
eventually claims constructive discharge.             Educ., 866 F. Supp. 2d 147, 167-68
The limitations-period analysis is always             (E.D.N.Y. 2011) (“[T]he Ledbetter Act . . .
conducted claim by claim.” Id. at 1782.               applies only to discriminatory employment
Clark’s assertion that he suffered a                  decisions specifically related to pay, and not
disparate, discriminatory harm based on               to other employment decisions, even where
Defendants’ use of teaming and pooling                such decisions directly affect pay. That is,
policies is separate from his potential               the Ledbetter Act applies where the plaintiff
constructive discharge claim, which accrues           claims that she was paid less than other
separately and which will be discussed                employees for similar work.”) (internal
below, and his disparate impact claim is              citations omitted).
time-barred.
                                                         For all these reasons, the Court
                                                      concludes that Frazier and Clark have failed
                                                 19
        Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 20 of 24



to assert timely charges to the EEOC, and              violation of Section 1981 (Count IV) on
that each is barred from bringing Title VII            behalf of Fraizer alone. As noted above,
disparate impact claims in federal court on            Defendants do not attack Plaintiffs’
the basis of the conduct set out in the TAC.           individual Section 1981 race discrimination
                                                       claims. Instead, they move against the
3. Defendants’ Motion to Strike Plaintiffs’            individual claims set out in Counts II, III,
  Claim for Nationwide Injunctive Relief               and IV.
    Defendants argue that Plaintiffs’ request           1. Frazier and Clark’s Individual Title VII
for class-wide injunctive relief must be                   Employment Discrimination Claims
struck because the policies and practices at
issue in this case are already subject to                  For the reasons articulated in section
comprehensive injunctive relief in the                 III.A.2. Frazier’s Title VII individual claims
consent decree reached in Jaffe. Because               must be dismissed because she has not
the Court dismisses Plaintiffs’ only class             alleged a discriminatory act occurring within
claims – the pattern or practice claims under          the Title VII limitations period that supports
Section 1981 and Title VII, and the disparate          either theory. Clark’s individual Title VII
impact claims under Title VII – the Court              claims must likewise be dismissed as
need not reach this issue, since the only              untimely – with one exception. Specifically,
remaining claims are the individual claims             Defendants       concede       that    Clark’s
of Frazier, Abraham, Adepoju-Grace, and                constructive discharge claim was timely
Clark. See Davis v. Coca-Cola Bottling Co.             made in his EEOC complaint. (TAC ¶ 73
Consol., 516 F.3d 955, 966 (11th Cir. 2008)            (“Clark’s inability to team and exclusion
(noting that where a named plaintiff fails to          from account transfers, distributions, and
“establish the alleged pattern or practice, the        other business opportunities and resources
class claim” must be “dismissed,” leaving              due to his race left [him] with no choice but
the individual claims pending); Coser v.               to resign from Morgan Stanley.”); Mem. at
Moore, 587 F. Supp. 572, 605 (E.D.N.Y.                 8.)     Defendants nevertheless move to
1983), aff’d, 739 F.2d 746 (2d Cir. 1984)              dismiss that theory for failure to state a
(“The court’s determination of the pattern             claim.
and practice issue adversely to plaintiffs
requires dismissal of the class action aspects             A plaintiff alleging employment
of this case, which would leave for further            discrimination on an individual basis under
disposition the claims of the individual               Title VII must plead facts that plausibly
plaintiffs.”). Defendants’ motion to strike            support the following elements: (1) the
Plaintiffs’ request for class-wide injunctive          plaintiff is a member of a protected class, (2)
relief is therefore rendered moot.                     he was qualified for his position, (3) he
                                                       suffered an adverse employment action, and
B. Plaintiffs’ Remaining Individual Claims             (4) there is “at least minimal support for the
                                                       proposition that [his] employer was
    Plaintiffs bring an array of individual            motivated by discriminatory intent.”
claims, including a Section 1981 race                  Littlejohn, 795 F.3d at 311. With respect to
discrimination claim on behalf of Frazier,             the fourth element in particular, “[t]he facts
Abraham, Adepoju-Grace, and Clark (Count               required by Iqbal to be alleged in the
I); a Title VII race discrimination claim on           complaint need not give plausible support to
behalf of Frazier and Clark (Count II); and            the ultimate question of whether the adverse
claims for sex discrimination in violation of          employment action was attributable to
Title VII (Count III) and retaliation in
                                                  20
       Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 21 of 24



discrimination.      They need only give             employee’s shoes would have felt compelled
plausible support to a minimal inference of          to resign.” Terry v. Ashcroft, 336 F.3d 128,
discriminatory       motivation.”        Id.         152 (2d Cir. 2003) (quoting Chertkova v.
Nevertheless, “[a] claim for discrimination          Conn. Gen. Life Ins. Co., 92 F.3d 81, 89 (2d
under Title VII is properly dismissed where          Cir. 1996)). Intolerable conditions cannot
the plaintiff fails ‘to plead any facts that         be     established    by     a      plaintiff’s
would create an inference that any adverse           “dissatisf[action] with the nature of his
action taken by any defendant was based              assignments” or “feel[ing] that the quality of
upon [a protected characteristic of the              his work has been unfairly criticized.”
plaintiff].’” Williams v. Time Warner Inc.,          Stetson v. NYNEX Serv. Co., 995 F.2d 355,
09-cv-2962 (RJS), 2010 WL 846970, at *3              360 (2d Cir. 1993).
(S.D.N.Y. Mar. 3, 2010) (quoting Patane v.
Clark, 508 F.3d 106, 112 (2d Cir. 2007) (per             Clark contends – in his EEOC charge
curiam)); see also EEOC v. Port Auth. of             and in the TAC – that he was
N.Y. & N.J., 768 F.3d 247, 254 (2d Cir.              “constructively discharged in May 2015
2014) (“[W]hile a discrimination complaint           because of his race.” 9 (TAC ¶ 68; Doc. No.
need not allege facts establishing each              79-4 at 1.)       However, beyond generic
element of a prima facie case of                     boilerplate that tracks the nebulous language
discrimination to survive a motion to                of the TAC, the only specific allegations put
dismiss, it must at a minimum assert                 forward by Clark that might plausibly
nonconclusory factual matter sufficient to           support a claim of constructive discharge are
nudge its claims across the line from                that “he was not given the same
conceivable to plausible to proceed.”)               opportunities as his white counterparts”
(internal citations omitted).                        during his twelve months as a private
                                                     banking advisory associate, that he “was
    The law is clear that a plaintiff may            denied lucrative account transfers and
allege an adverse employment action in the           distributions,” that his “non-African
form of constructive discharge.           See        American peers received transfers that were
Petrosino v. Bell Atl., 385 F.3d 210, 229 (2d        much more valuable,” and that for these
Cir. 2004). Specifically, an employee may            reasons, he was left “with no choice but to
be deemed constructively discharged when             resign from Morgan Stanley.” (Doc. No.
his or her employer “deliberately makes an           79-4 at 5; see also TAC ¶¶ 68–72.)
employee’s      working      conditions    so
intolerable that the employee is forced into             But Clark does not provide any
an involuntary resignation.” Kader v. Paper          allegation to support an inference that his
Software, Inc., 111 F.3d 337, 339 (2d Cir.
1997) (quotation marks omitted) (emphasis            9
                                                       The parties’ briefs do not address a constructive
in original). To show that the employer
                                                     discharge claim for Frazier.         In any event,
acted with the requisite intent, a plaintiff         constructive discharge is beyond the scope of
must “at least demonstrate that the                  Frazier’s brief EEOC letter and charge, which allege
employer’s actions were deliberate and not           only that her “rights were violated by the way
merely negligent or ineffective.” Petrosino,         accounts were distributed” (Doc. No. 79-2), that
                                                     “accounts were taken from [her] in violation of [her]
385 F.3d at 230 (2d Cir. 2004) (internal
                                                     rights and against [her] will” (id.), and that she
quotations marks and citation omitted).              “resigned because of the discrimination” (Doc. No.
Working conditions are intolerable when,             79-3). Accordingly, Frazier has failed to exhaust her
viewed as a whole, they are “so difficult or         administrative remedies with respect to a claim for
unpleasant that a reasonable person in the           constructive discharge under Title VII.

                                                21
       Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 22 of 24



employer acted deliberately to cause his             significant from trivial harms.” Id. at 58.
resignation – indeed, Clark fails to name any        Thus, “anti-retaliation law ‘protects an
individual manager or supervisor to whom             individual not from all retaliation, but from
the requisite intent may be attributed. More         retaliation that produces an injury or harm.’”
to the point, as noted above, the intolerable        Fincher v. Depository Tr. & Clearing Corp.,
conditions that Clark complains of were, by          604 F.3d 712, 721 (2d Cir. 2010) (quoting
his own admission, the result of Morgan              White, 548 U.S. at 67.)
Stanley’s teaming and pooling policies, not
the deliberate conduct of Morgan Stanley or              Frazier alleges that she was excluded
a supervisor. In short, Clark’s constructive         from business opportunities, including from
discharge claim mirrors his disparate impact         account distributions, because of her race
claim, but as noted above, a disparate impact        and sex despite being “consistently ranked
claim does not require proof of                      in the top tier of FAs.” (TAC ¶ 46.) She
discriminatory intent, whereas a constructive        complained about her exclusion and asked to
discharge claim does. Accordingly, Clark             see     reports     documenting        account
has failed to state a claim for constructive         distributions and rankings, but her request
discharge pursuant to Title VII.                     was denied. (Id. ¶ 47.) Frazier supplies no
                                                     further description of her complaints or
    2. Frazier’s Individual Section 1981             requests, including their frequency or dates.
             Retaliation Claim                       Frazier alleges that she suffered retaliation
                                                     in the form of a lack of investigation or
    In Count IV of the Third Amended                 corrective action, “increasing hostility by
Complaint, Frazier alleges that she was              management[,] and continued exclusion
subjected to retaliation in violation of             from any valuable leads, referrals, and
Section 1981 as a result of her complaints           accounts distributions.”        (Id. ¶ 49.)
about discrimination. (TAC ¶ 49, 127–29.)            Additionally, Frazier alleges that Morgan
To state a claim for retaliation, a plaintiff        Stanley “continued to block [her] efforts to
must allege that: “(1) she engaged in                team and allowed male, non-African
protected activity; (2) the employer was             American FAs to poach client accounts”
aware of that activity; (3) the employee             from her (id.), and that at one point her
suffered a materially adverse action; and (4)        manager asked her when she was going to
there was a causal connection between the            resign, which she took as a threat (id. ¶ 50).
protected activity and that adverse action.”
Kelly v. Howard I. Shapiro & Assocs.                     While these allegations arguably set
Consulting Eng’rs, P.C., 716 F.3d 10, 14             forth facts indicating that Frazier engaged in
(2d Cir. 2013). As to the third element, a           protected activity and that Morgan Stanley
plaintiff must show that “a reasonable               was aware of the activity, they do not
employee would have found the challenged             establish the third or fourth element of a
action materially adverse” and that it “might        retaliation claim:      a materially adverse
have dissuaded a reasonable worker from              action and a causal connection between the
making or supporting a charge of                     protected activity and the adverse action.
discrimination.” Burlington N. & Santa Fe            First, Frazier has not alleged a materially
Ry. Co. v. White, 548 U.S. 53, 68 (2006)             adverse action. The Second Circuit has
(internal quotation marks omitted).        In        clearly instructed that “an employer’s failure
White, the Supreme Court explained that it           to investigate a complaint of discrimination
used the phrase “material adversity”                 cannot     be     considered     an    adverse
because “it is important to separate                 employment action taken in retaliation for

                                                22
       Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 23 of 24



the filing of the same discrimination                alleged adverse action. Most of Frazier’s
complaint.” Fincher, 604 F.3d at 721. And            allegations of adverse action are simply
Frazier’s claim that she suffered “continued         restatements      of    her     evidence    of
exclusion from any valuable leads, referrals,        discrimination.      (See, e.g., TAC ¶ 49
and accounts distributions” and that Morgan          (alleging “continued exclusion from any
Stanley “continued to block her efforts to           valuable leads, referrals, and accounts
team” describes conduct that Frazier alleges         distributions” and that Morgan Stanley
had been occurring during Frazier’s entire           “continued to block [her] efforts to team.”).)
tenure at Morgan Stanley. (TAC ¶ 49.)                Since these allegations describe a
Thus, according to the TAC, Frazier’s                continuation of the same conduct that was
“situation in the wake of her having made            occurring before Frazier complained, she
the complaint is the same as it would have           cannot allege a “causal connection” between
been had she not brought the complaint,”             that treatment and her protected activity.
and therefore the continued exclusion does           Because Frazier’s “retaliation claim must
not constitute an adverse employment                 focus on the retaliation she suffered for
action. Fincher, 604 F.3d at 721.                    complaining about the harassment, not on
                                                     the initial harassment itself,” she must show
    What remains of Frazier’s allegation of          that the defendants “took an adverse
adverse action is that she faced “increasing         employment action against her in response
hostility by management” after she                   to her complaints.” Schiano v. Quality
complained and that her manager asked her            Payroll Sys., Inc., 445 F.3d 597, 609 (2d
when she was going to resign, which she              Cir. 2006) (emphasis added). And although
took as a threat. Taken as true, these               “[a] plaintiff may assert causal connection
allegations, either individually or together,        [either] through allegations of retaliatory
do not constitute an “adverse action.”               animus, or else by circumstantial evidence,
Indeed, another court in this Circuit has            such as close temporal proximity between
previously recognized that “questioning as           the protected activity and the retaliatory
to when [plaintiff] would retire” did not            action,” Perry v. State of N.Y. Dep’t of
constitute an adverse employment action.             Labor, No. 08-cv-4610 (PKC), 2009 WL
Leon v. Dep’t of Educ., 16 F. Supp. 3d 184,          2575713, at *6 (S.D.N.Y. Aug. 20, 2009),
202 (E.D.N.Y. 2014), aff’d in part, vacated          aff’d, 398 F. App’x 628 (2d Cir. 2010),
in part on other grounds, 612 F. App’x 632           Frazier does neither here. The TAC simply
(2d Cir. 2015). Frazier’s allegations are far        states, in conclusory fashion, that, “[d]ue to
too conclusory to adequately describe an             her complaint of discrimination, Frazier
adverse employment action. Frazier makes             suffered retaliation.” (Id.) And Frazier
no allegation as to any disciplinary action,         provides no dates or indication of proximity
much less an “injury or harm,” even broadly          between her complaints and the allegedly
construed, that resulted from the “increasing        retaliatory action from which the Court may
hostility by management” that she allegedly          infer a causal connection. In any event,
faced as a result of her complaint, nor does         “[w]here timing is the only basis for a claim
she articulate why or in what manner her             of retaliation, and gradual adverse job
manager’s question as to when she was                actions began well before the plaintiff had
going to resign was threatening or an                ever engaged in any protected activity, an
adverse action.                                      inference of retaliation does not arise.”
                                                     Slattery v. Swiss Reinsurance Am. Corp.,
   Frazier also fails to allege a causal
                                                     248 F.3d 87, 95 (2d Cir. 2001).
connection between her complaint and the

                                                23
Case 1:16-cv-00804-RJS Document 104 Filed 11/29/18 Page 24 of 24
